NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

INDRATATI SELAMET,                              No.    18-70077

                Petitioner,                     Agency No. A088-129-499

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Indratati Selamet, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we deny the petition for review.

      The BIA did not abuse its discretion in denying Selamet’s untimely motion

to reopen where Selamet failed to establish materially changed country conditions

in Indonesia to qualify for the regulatory exception to the filing deadline. See 8

C.F.R. § 1003.2(c)(2)-(3); Najmabadi, 597 F.3d at 986 (“The BIA can deny a

motion to reopen [for] . . . failure to introduce previously unavailable, material

evidence . . .” (citation omitted)).

      We deny Selamet’s request for judicial notice (Docket Entry No. 12).

      PETITION FOR REVIEW DENIED.




                                          2                                     18-70077